DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1-2, 5-7, 10-12, and 15 as claims 1-9, respectively.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art discloses a solution of image stylization based on a learning network. In this solution, a learning network is trained with a plurality of images and a reference image with a particular texture style. A plurality of different sub-networks of the learning network is trained, respectively. Specifically, one of the sub-networks is trained to extract one or more feature maps from the source image and transform the feature maps with the texture style applied thereon to a target image. Each of the feature maps indicates part of feature information of the source image. Another sub-network is trained to apply a specified texture style to the extracted feature maps, such that the target image generated based on the processed feature maps can embody the specified texture style. 
However, the prior art and other references do not teach “the obtaining location information of the target object based on the local texture feature map comprises: processing the local texture feature map through a pre-trained deep neural network to obtain location information of a region composed of pixels where the target object is located in the target image, the deep neural network being used to characterize the corresponding relationship between the target image and the location information of the region composed of pixels where the target object contained in the target image is located, the deep neural network comprises a combined processing layer, the determining a local feature map of a target size in the feature map comprises: determining the local feature map of the target size in the feature map by using the combined processing layer, and the combining features of different channels in the local feature map to obtain a local texture feature map comprises: combining the features of different channels in the local feature map by using the combined processing layer to obtain the local texture feature map.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664